DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-22) in the reply filed on 03/17/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
	Page 16 Line 30 state “the first leg 62” but according to Page 16 Line 24 and Figs. 7 & 8 it should state “the first arm 62”.  
	Page 16 Line 31 state “the second leg 76” but according to Figs. 7 & 8 it should state “the second arm72”.  
	Page 17 Lines 6-7 in two occurrences state “the detents 72, 76” but according to Page 16 Line 31 and Figs. 7 & 8 it should state “the detents 68, 76”.  
	Page 18 Line 3 state “the second legs 76” but according to Figs. 7 & 8 it should state “the second arms 72”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	“comprising a leg” should be “comprising at least one leg”; 
	“the leg” should be “the at least one leg”;
	“a battery cell” should be “at least one battery cell”.
	Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
	“the leg” should be “the at least one leg”;
	“the battery cell” should be “the at least one battery cell”.  
	Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
	“the battery cell” should be “the at least one battery cell”.  
	Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
	“wherein the leg is a first leg” should be “wherein the at least one leg comprises a first leg”;
	“the battery cell is a first battery cell” should be “wherein the at least one battery cell includes a first battery cell”.  
	Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
	“the leg” should be “the at least one leg”. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, for examination purposes the examiner will interpret “fourth formation engages the first third formation” as “fourth formation that engages the third formation”, which based on the given dependent claims 21-22, as it is unclear how the fourth formation engages the first formation when the fourth formation is at an opposite end of the second formation, and the second formation engages the first formation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tomoshi (JP 2015141800 A cited in IDS filed on 11/16/2020 – machine translation provided in this Office Action).
	Regarding claim 1, Tomoshi discloses a battery cell assembly (1, battery module) for a power tool battery pack ([0017] supply power to a traveling motor), the battery cell assembly (1) comprising:
	a cell housing (A, inner case);
	a battery cell (2, secondary battery) defining a pole (positive or negative electrode terminal; [0018]; see upper end and lower end of 2 in Fig. 2) and supported by the cell housing (A; [0018]; Figs. 5 & 6 shows A supporting 2); and
	a cell strap (C or D, bus bar) comprising a leg (90, 95, 110, or 115, tab) for electrically contacting the pole (terminal; [0018] regarding 90 and 110 electrically contacting the positive and negative electrode terminal, respectively; [0082] regarding 95 and 115);
	wherein the cell housing (A) defines a first formation (30 or 40) and the cell strap (C or D) defines a second formation (80 or 100) that engages the first formation (30 or 40) to align the leg (90, 95, 110, or 115) with the pole (terminal; Fig. 2 shows 80 or 100 engages 30 or 40, to align the 90 and 110 with the respective terminals of 2; [0051], [0060]).
	Regarding claim 2, Tomoshi further discloses the battery cell assembly (1) according to claim 1, wherein the first formation (30 or 40) comprises a detent (33d, 33e, 43e, or 43i; claw portion), and wherein the second formation (80 or 100) receives the detent (33d, 33e, 43e, or 43i; Figs. 2 & 39 or Figs. 2 & 42 show 80 or 100 receives 33d, 33e, 43e, or 43i, respectively).
	Regarding claim 3, Tomoshi further discloses the battery cell assembly (1) according to claim 2, wherein the second formation (80 or 100) comprises a lip or a recess (82a, 83a, 103a, or 102a; engagement hole) for retaining the detent (33d, 33e, 43e, or 43i; Figs. 2 & 39 or Figs. 2 & 42 show 80 or 100 retaining 33d, 33e, 43e, or 43i, respectively).
	Regarding claim 4, Tomoshi further discloses the battery cell assembly (1) according to claim 2, wherein the cell strap (C or D) further comprises a body (81, upper plate of C, or 101, lower plate of D), the second formation (80 or 100) comprises an arm (82, 83, 103, or 102), and wherein the detent (33d, 33e, 43e, or 43i) is defined by the arm (82, 83, 103, or 102; Fig. 2 shows 33d, 33e, 43e, or 43i is defined by 82, 83, 103, or 102, respectively).
	Regarding claim 5, Tomoshi further discloses the battery cell assembly (1) according to claim 4, wherein the first formation (30 or 40) defines a channel (33 or 43, peripheral wall portion) configured to receive the arm (82, 83, 103, or 102) to limit movement of the cell strap (C or D) relative to the cell housing (A; Fig. 2 shows 33d and 33e of 33 receive 82a of 82 and 83a of 83, respectively, to limit removal by reducing movement of C relative to A, as well as Fig. 2 shows 43i and 43e of 43 receive 102a of 102 and 103a of 103, respectively, to limit removal by reducing movement of D relative to A).
	Regarding claim 6, Tomoshi further discloses the battery cell assembly (1) according to claim 5, wherein the cell housing (A) comprises a boss (31i or 41i) at least partially defining the channel (33 or 43; Figs. 5, 31, 36, & 37 or Figs. 5, 24, 26, & 29).
	Regarding claim 7, Tomoshi further discloses the battery cell assembly (1) according to claim 5, wherein the cell housing (A) comprises a recess (31 or 41) defining the channel (33 or 43; Figs. 31, 36, & 37 or Figs. 24, 26, & 29).
	Regarding claim 8, Tomoshi further discloses the battery cell assembly (1) according to claim 4, wherein the body (81 or 101) is substantially planar (plate) and is positioned against an end face (upper end of 30 or lower end of 40) of the cell housing (A; Figs. 2, 3, 5, & 39 show 81 is substantially planar and is positioned against an upper end of 30 or Figs. 2, 3, & 42 show 101 is substantially planar and is positioned against an lower end of 40), and wherein the arm (82, 83, 103, or 102) extends generally orthogonal to the body (81 or 101; Figs. 2 & 39 show 82 & 83 extends generally orthogonal to 81 or Figs. 2 & 42 show 103 & 102 extends generally orthogonal to 101).
	Regarding claim 9, Tomoshi further discloses the battery cell assembly (1) according to claim 8, wherein the arm (82, 83, 103, or 102) extends at an angle of around 90° relative to the body (81 or 101; Figs. 2 & 39 show 82 & 83 extends at an angle of around 90° relative to 81 or Figs. 2 & 42 show 103 & 102 extends at an angle of around 90° relative to 101), which falls within the claimed range of around 70° to around 100°.
	Regarding claim 10, Tomoshi further discloses the battery cell assembly (1) according to claim 9, wherein the arm (82, 83, 103, or 102) extends at an angle of around 90° relative to the body (81 or 101; Figs. 2 & 39 show 82 & 83 extends at an angle of around 90° relative to 81 or Figs. 2 & 42 show 103 & 102 extends at an angle of around 90° relative to 101), which falls within the claimed range of around 75° to around 95°.
	Regarding claim 11, Tomoshi further discloses the battery cell assembly (1) according to claim 10, wherein the arm (82, 83, 103, or 102) extends at an angle of around 90° relative to the body (81 or 101; Figs. 2 & 39 show 82 & 83 extends at an angle of around 90° relative to 81 or Figs. 2 & 42 show 103 & 102 extends at an angle of around 90° relative to 101), which falls within the reasonable range of angle claimed around 85°.
	Regarding claim 12, Tomoshi further discloses the battery cell assembly (1) according to claim 8, wherein the leg (90, 95, 110, or 115) extends from the body (81 or 101) towards the pole (terminal) of the battery cell (2; Figs. 2 & 39 show 90 extends from 81 towards terminal of 2, or Figs. 2 & 42 show 110 extends from 101 towards terminal of 2, or Fig. 43 shows 95 extends from 81 towards terminal of 2, or Fig. 46 shows 115 extends from 101 towards terminal of 2).
	Regarding claim 13, Tomoshi further discloses the battery cell assembly (1) according to claim 1, wherein the second formation (80 or 100) comprises a through hole (82a, 83a, 103a, or 102a; engagement hole) and wherein the first formation (30 or 40) comprises a correspondingly shaped protrusion (33d, 33e, 43e, or 43i) received by the through hole (82a, 83a, 103a, or 102a; Figs. 2 & 39 show 33d & 33e received by 82a & 83a, respectively or Figs. 2 & 42 show 43e & 43i received by 103a & 102a, respectively).
	Regarding claim 14, Tomoshi further discloses the battery cell assembly (1) according to claim 1, wherein the cell strap (C or D) further comprises a body (81, upper plate of C, or 101, lower plate of D) and a flange (82, 83, 103, or 102), and wherein the second formation (80 or 100) is at least partially defined by the flange (82, 83, 103, or 102; Fig. 2).
	Regarding claim 15, Tomoshi further discloses the battery cell assembly (1) according to claim 14, wherein the flange (82, 83, 103, or 102) extends generally orthogonal to the body (81 or 101; Figs. 2 & 39 show 82 & 83 extends generally orthogonal to 81 or Figs. 2 & 42 show 103 & 102 extends generally orthogonal to 101).
	Regarding claim 16, Tomoshi further discloses the battery cell assembly (1) according to claim 14, wherein the first formation (30 or 40) comprises a channel (33 or 43, peripheral wall portion) that engages the flange (82, 83, 103, or 102) to limit movement of the cell strap (C or D) relative to the cell housing (A; Fig. 2 shows 33d & 33e of 33 engages 82a of 82 & 83a of 83, respectively, to limit movement of C relative to A or Fig. 2 shows 43i & 43e of 43 receive 102a of 102 & 103a of 103, respectively, to limit movement of D relative to A).
	Regarding claim 17, Tomoshi further discloses the battery cell assembly (1) according to claim 14, wherein the flange (82, 83, 103, or 102) defines a terminal (84 or 104; electrode portion) configured to form an electrical connection with a component of the battery pack, a terminal configured to form an electrical connection with a component (another battery cell) of the battery pack.
	Regarding claim 18, Tomoshi further discloses the battery cell assembly (1) according to claim 1, wherein the cell housing (A) defines an aperture (31 or 41, recess) aligned with the pole (terminal) of the battery cell (2; Fig. 5).
	Regarding claim 19, Tomoshi further discloses the battery cell assembly (1) according to claim 1, wherein the at least one battery cell (2) includes a first battery cell (first 2) and further including a second battery cell (second 2) having a second pole (second positive or second negative electrode terminal; [0018]; see upper end and lower end of 2 in Fig. 2), and wherein the at least one leg (90, 95, 110, or 115) comprises a first leg (first 95 or first 115) and the cell strap (C or D) further includes a second leg (second 95 or second 115; Fig. 43 or 46),
	wherein when the first formation (30 or 40) engages the second formation (80 or 100) the second leg (second 95 or second 115) is aligned with the second pole (second terminal; Fig. 2 & 43 or Figs. 2 & 46 show 80 or 100 engages 30 or 40, to align second 95 or second 115 with the second terminal of second 2; [0051], [0060]).
	Regarding claim 20, Tomoshi further discloses the battery cell assembly (1) according to claim 1, wherein the cell housing (A) defines a third formation (30 + 40) and the cell strap (C or D) defines a fourth formation (80 + 100) that engages the third formation (30 + 40) so as to align the at least one leg (90, 95, 110, or 115) with the pole (terminal; Figs. 2 & 5).
	Regarding claim 21, Tomoshi further discloses the battery cell assembly (1) according to claim 20, wherein the cell housing (A) comprises a first side (30) and a second side (40) opposite the first side (30; Fig. 2 shows 40 is opposite of 30), and wherein the first side (30) defines the first formation (30 + 40) and the second side (40) defines the third formation (80 + 100).
	Regarding claim 22, Tomoshi further discloses the battery cell assembly (1) according to claim 20, wherein the cell strap (C or D) defines a first end (80) and a second end (100) opposite the first end (80; Fig. 2 & 5 show 100 is opposite of 80), and wherein the first end (80) defines the second formation (30 + 40) and the second end (100) defines the fourth formation (80 + 100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721